Mario Pittoni, J.
Motion by defendants for an order dispensing with signing and notarization of transcript; ordering a re-examination before trial; and awarding costs for these applications is denied, with $10 costs.
The fact that the defendant may be dissatisfied with his examination before trial presents no ground for its suppression or for directing a new examination. The claimed inaccuracy in the transcription of the examination is not supported by counsel who represented the defendant at the examination. While gross inaccuracy is alleged, attention is called to relatively few mistakes, and there is insufficient showing that these are due to any fault of the reporter. The examination is brief, and no objection was raised in the course of the examination to the questions propounded or the answers given.
If the defendant believes that corrections to his deposition are necessary they are to be added and subscribed at the foot thereof, and not made part of the text of the transcript (Leventhal v. Consolidated Carriers, Corp. 17 Misc 2d 671). When making the changes, the defendant shall indicate the reason for the correction, i.e., either the transcript is incorrect or his present recollection is more accurate, and then shall state the corrected answer (cf. Skeaney v. Silver Beach Realty Corp., 10 AD 2d 537).